                      UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF GEORGIA
                           GAINESVILLE DIVISION

EUGENE SCALIA,                                        )
Secretary of Labor,                                   )            CASE NO.
United States Department of Labor,                    )
                                                      )       2:20-cv-00106-RWS
                          Plaintiff,                  )
                                                      )
             v.                                       )
                                                      )
ADVANCE BENEFIT MANAGEMENT                            )
SYSTEMS USA, INC., a South Carolina                   )
Corporation; C. KENNETH JOHNSON, an                   )
Individual; and RANDY MILTON WRIGHT,                  )
an Individual,                                        )
                                                      )
                          Defendants.                 )


                           AMENDED COMPLAINT

      Plaintiff, Eugene Scalia, Secretary of Labor, United States Department of

Labor (the “Secretary”), alleges as follows:

                                       Introduction

      The Secretary of Labor has been delegated responsibility for enforcing the

fiduciary provisions of the Employee Retirement Income Security Act of 1974

("ERISA"). Pursuant to that responsibility and authority, the Secretary initiated an

investigation into Advance Benefit Management Systems USA, Inc. (“ABMS”), a

third-party administrator of employer-sponsored healthcare plans that ceased
operations on May 3, 2019, leaving millions in unpaid claims and thousands of

betrayed and victimized participants and beneficiaries. During that investigation,

the Secretary discovered and alleges herein that ABMS and its officers, contrary to

their commitments to employer clients – and to their ERISA-based obligations as

fiduciaries charged with a duty of prudence and undivided loyalty to the

participants and beneficiaries of the plans they administered – comingled,

misappropriated, mismanaged, and diverted for their own use the funds entrusted

to them strictly for the payment of the uninsured portions of medical claims

(“Claims Funds”). They used funds designated for the payment of claims to pay

ABMS operating expenses, diverted Claims Funds to other companies they or their

family members controlled, used funds belonging to one employer to pay the

liabilities of another, and altogether failed to track payments by and on behalf of

their employer clients. Furthermore, although payment of the claims incurred by

the participants and beneficiaries of the plans administered by ABMS also

depended on stop loss insurance coverage, ABMS and its officers, contrary to their

contractual obligations and fiduciary duties, failed to make timely claims under

those policies and so mismanaged the plans that the insurer for almost half of the

ABMS administered plans refused to pay claims. Ultimately, because of its

fiduciaries’ misuse of funds and failure to obtain insurance reimbursement, ABMS
                                          2
and the plans it administered became insolvent and incapable of paying claims they

were obligated and should have been able to pay. That insolvency left over

$7,000,000 in unpaid clams, and thousands of participants and beneficiaries, who

made contributions believing they would have health coverage, without the

benefits they were promised. In this action, the Secretary seeks to remedy the

wrongs committed by ABMS and its officers and prevent the company and its

officers from ever being in a position to engage in similar wrongdoing.

                               Nature of the Action

      1.     This cause of action arises under ERISA, 29 U.S.C. § 1001, et seq.,

and is brought by the Secretary under Sections 502(a)(2) and (5) of ERISA, 29

U.S.C. §§ 1132(a)(2) and (5), to enjoin acts and practices which violate the

provisions of Title I of ERISA, to obtain appropriate relief for breaches of

fiduciary duty under ERISA Section 409, 29 U.S.C. § 1109, and to obtain such

other further relief as may be appropriate to redress violations and enforce the

provisions of that Title.

                              Jurisdiction and Venue

      2.     Jurisdiction of this matter is conferred upon the Court by Section

502(e)(1) of ERISA, 29 U.S.C. § 1132(e)(1).


                                          3
      3.     Venue for this action lies in the Northern District of Georgia pursuant

to Section 502(e)(2) of ERISA, 29 U.S.C. § 1132(e)(2), because many of the

alleged breaches took place within this Court’s jurisdiction, and the plans at issue

are partially administered by ABMS within this Court’s jurisdiction.

                                     The Parties

      4.     Defendant ABMS is a privately held South Carolina corporation

formed on or about September 30, 2013. ABMS acted as a third-party plan

administrator for at least 118 self-funded employee healthcare plans (the

“Participating Plans”) sponsored by at least 108 employers. Each Participating Plan

was established or maintained by an employer for the purpose of providing

medical and other health and welfare benefits pursuant to ERISA Section 3(2), 29

U.S.C. § 1002(2), and is thus an employee benefit plan pursuant to ERISA

Section 3(3), 29 U.S.C. § 1002(3). ABMS controlled employer and employee

contributions, held Participating Plan assets in bank accounts it controlled, and was

responsible for paying eligible medical claims with Participating Plan assets.

ABMS exercised authority and control over the assets of the Participating Plans

and had discretionary authority and control over the management and

administration of the Participating Plans, and therefore, is a fiduciary to the

Participating Plans pursuant to ERISA Sections 3(21)(A)(i) and (iii), 29 U.S.C.
                                           4
§§ 1002(21)(A)(i) and (iii), and a party in interest pursuant to ERISA Section

3(14)(A), 29 U.S.C. § 1002(14)(A).

      5.     Defendant C. Kenneth Johnson (“Johnson” or “Defendant Johnson”)

is the founder and Chief Executive Officer of ABMS. Johnson oversaw the

bookkeeping for ABMS. Johnson approved ABMS’ claims payments and held

signatory authority over ABMS bank accounts holding Participating Plan assets.

Because Johnson had and exercised discretionary authority and control over the

administration and management of the Participating Plans and authority and

control over the distribution of their assets, including authority over the payment of

claims, Johnson is a fiduciary to the Participating Plans pursuant to ERISA

Sections 3(21)(A)(i) and (iii), 29 U.S.C. §§ 1002(21)(A)(i) and (iii), and a party in

interest pursuant to ERISA Section 3(14)(A), 29 U.S.C. § 1002(14)(A).

      6.     Defendant Randy Wright (“Wright” or “Defendant Wright”) was the

President of ABMS. Wright oversaw claims administration on behalf of ABMS

with respect to the Participating Plans and performed the functions of a plan

administrator. Wright held signatory authority on the ABMS Claims Account,

which held Participating Plan assets, and signed checks that used Participating Plan

assets to pay eligible medical claims. Because Wright had, and exercised,

discretionary authority over the Participating Plans and authority and control over
                                          5
their assets, Wright is a fiduciary to the Participating Plans pursuant to ERISA

Sections 3(21)(A)(i) and (iii), 29 U.S.C. §§ 1002(21)(A)(i) and (iii), and a party in

interest pursuant to ERISA Section 3(14)(A), 29 U.S.C. § 1002(14)(A).

                                Factual Allegations

      The Participating Plans

      7.     ABMS began offering employee health and welfare coverage to

employers using individual employer plans in approximately 2015. ABMS’ health

coverage options provided an assortment of health benefits, including medical,

mental health, hospital, facility, laboratory, emergency, and prescription drug

coverage. Each employer adopted its plan by signing a summary plan description

(“SPD”) and administrative service agreement (“ASA”) adapted from prototype

SPD and ASA documents developed by ABMS. ABMS modified each individual

employer’s SPDs and ASAs to reflect stop loss insurance premiums, employer and

employee contribution rates, and administrative fees due to ABMS. Different

employers in ABMS’ book of business used different stop loss carriers, including

Strategic Underwriting Solutions and Nationwide Insurance, among others. The

stop loss carrier was usually selected by the broker working with the individual

employer. Strategic Underwriting Solutions provided stop loss coverage for the

largest number of ABMS’ clients, covering 50 of the 118 plans ABMS
                                          6
administered. In addition to providing stop loss coverage, each employer’s stop

loss carrier also calculated the amount of employer and employee contributions

due under each Participating Plan. Employers could choose whether to include

selections from a limited set of additional services offered by ABMS, including

COBRA administration, Pharmacy Benefits Management Integration, and/or

Flexible Spending Accounts. The remaining terms of each Participating Plan,

including the employer’s and ABMS’ responsibilities, remained unchanged from

the prototype documents and were, therefore, uniform across the Participating

Plans.

         8.   The Participating Plans were “level-funded” health benefit plans,

which blended elements of fully-insured and self-funded plans. Under the

Participating Plans, an employer obtains two forms of stop loss insurance policies:

Specific (“spec”) coverage and Aggregate (“agg”) coverage. Specific coverage

insures any claim for a covered individual once that individual’s claim accruals

exceed a specific value specified in the stop loss agreement, known as the

“attachment point.” Aggregate coverage insures all claims once the employer’s

claims total has reached an aggregate attachment point specified in the stop loss

agreement. The employer is responsible for funding all claims that do not meet

either the specific or aggregate attachment points.
                                          7
      9.     Employer contributions and employee contributions funded each

component of the Participating Plans. Each month, each employer would make a

single payment to ABMS in an amount specified in the ASAs and stop loss

policies that was comprised of employer and employee contributions. Pursuant to

the Participating Plan documents, these payments encompassed three distinct types

of funds, which ABMS was required to separate. First, these monthly payments

included Claims Funds – those funds intended to pay the employer’s uninsured

portion of the claims accrued by the participants in the employer’s plan. ABMS

was required to hold these Claims Funds in a separate fiduciary account (the

“Claims Account”) and use them solely to pay medical claims incurred by the

Participating Plan’s participants and beneficiaries. Second, these monthly

payments included the employer’s stop loss coverage premiums. ABMS was to use

these funds solely to pay the employer’s premiums to its stop loss coverage

providers. Finally, these monthly payments included the employer’s payment of

administrative fees. These were the fees charged by ABMS for the services of

administering the employer’s plan. Therefore, these administrative fees were the

only funds within the employers’ monthly payments that ABMS was entitled to

keep and/or use for purposes not related to the Participating Plans.


                                          8
         The Fiduciaries

         10.   From 2013 to May 2019, ABMS operated from two offices: one in

Charleston, South Carolina, and one in Gainesville, Georgia.

         11.   Defendant Johnson oversaw the Charleston office. Defendant Wright

oversaw the Gainesville office.

         12.   The Gainesville office was a claims processing office. It managed

ABMS’ sales, marketing, client outreach, and claims processing operations. Those

operations included client intake as well as adjudication and payment of claims.

         13.   Payment of a Participating Plan participant’s claim involved both

offices. A submitted claim would be sent to the Gainesville office for submission

to Synthesis Healthcare, a third-party claims adjudicator. ABMS submitted this

information electronically through an automated online portal created and operated

by Synthesis Healthcare. Defendant Wright was responsible for reviewing the

claims adjudicators’ decisions and had authority to reject individual adjudications.

Once the claim was adjudicated, the Gainesville office, under the supervision of

Defendant Wright, would write a check for payment of the claim. The check was

then sent to Charleston for financial approval under the direction of Defendant

Johnson. Once approved, the Gainesville office would submit the check to pay the

claim.
                                           9
      Misuse of Claims Funds

      14.    In 2016, ABMS began commingling all employer payments in the

Claims Account instead of separating those payments into Claims Funds, stop-loss

premiums, and administrative fees. ABMS did not maintain complete and accurate

records tracking the sources of the assets within this account. Sometime thereafter,

due in part to that inadequate recordkeeping, it began using those commingled

funds indiscriminately to pay claims, without ensuring that the funds used to pay a

claim were solely contributed by the employer of the participant or beneficiary

incurring the claim.

      15.    Defendant Johnson has repeatedly admitted commingling funds

within the Claims Account and using the Claims Funds of one plan to pay another

plan’s liability, stating that he was “robbing Peter to pay Paul.”

      16.    While the ASAs required that ABMS keep employer claims funds in a

fiduciary claims account, ABMS frequently transferred Claims Funds from its

commingled Claims Account to other accounts and used some of these funds for

purposes not related to the Participating Plans. For example:

             a. From January 28, 2019, through April 16, 2019, Johnson directed

                cumulative transfers from the ABMS Claims Account to the

                ABMS Operating Account totaling $280,000.
                                          10
b. During that same period, Johnson directed cumulative transfers

   from the ABMS Claims Account to the ABMS payroll account

   totaling $260,000.

c. Between January 6, 2017, and April 3, 2019, ABMS transferred

   $709,000 from the ABMS Claims Account to the general account

   of ABMS’ parent company, Advance Insurance Management

   Systems, Inc. (“AIMS”). AIMS is, or at all relevant times was,

   owned 41.89% by Johnson and 13.19% by Wright.

d. Between March 9, 2018, and February 4, 2019, ABMS transferred

   $87,000 from the ABMS Claims Account to Advance Risk

   Management Solutions, Inc., a company owned by AIMS and

   controlled by Defendant Johnson.

e. Between July 9, 2018, and December 3, 2018, ABMS transferred

   $17,000 from the ABMS Claims Account to Advance

   Telemedicine Enterprises, Inc., a company owned by AIMS and

   controlled by Defendant Johnson.

f. On March 15, 2018, Defendant Johnson hired Advance Design and

   Build LLC (“AD&B”), a construction company owned by

   Defendant Johnson’s son, Dean Johnson, to build out a new office
                           11
                space for ABMS. By July 30, 2019, ABMS had transferred

                $102,000 in Claims Funds to AD&B.

      17.   While the ASAs specified that ABMS would pay claims only from the

Claims Account, ABMS paid some medical claims directly from the ABMS

Operating Account instead. For example, on August 9, 2018, ABMS issued check

number 1121 from the Operating Account paying a $271.36 claim to Blue Ridge

Pathologists. Similarly, on July 12, 2018, ABMS issued check number 1076 from

the Operating Account paying a $370.00 claim to Laboratory Corporation of

America.

      18.   The total amount of assets transferred from the Claims Account

exceeded the administration fees ABMS could legitimately use for non-plan

purposes, even giving ABMS credit for the claims paid from its operating account.

Specifically, between 2016 and 2019, the assets transferred from the Claims

Account for non-plan purposes totaled $7,072,315.63. During that same period of

time, $4,113,186.71 in claims were paid from the operating account. The

administrative fees due ABMS totaled $1,348,374. Thus, at least $1,610,754.92 of

Participating Plan assets were used for non-plan purposes.




                                        12
       Stop Loss Insurance

       19.    The ASAs further required ABMS to facilitate each employer’s

efforts to obtain a stop loss policy. ABMS was to submit each employer’s

application and supporting documents to the stop loss carrier’s underwriter, obtain

confirmation of coverage, and inform the employer of the limits of its coverage.

       20.    The ASAs also required ABMS to manage the submission of claims

to the stop loss carriers.

       21.    However, ABMS’ commingling of the Participating Plans’ assets

effectively prevented ABMS from obtaining stop loss reimbursement because it

also prevented ABMS from providing adequate information for stop loss carriers to

process reimbursement claims. Specifically, beginning in or around February 2018,

Strategic Underwriting Solutions, the underwriter for 50 of the plans ABMS

administered, refused to fulfill stop loss claims because ABMS was unable to

provide documentation verifying that employers had paid their premiums.

       22.    Moreover, ABMS demonstrably failed to employ a sufficient number

of adequately trained employees and implement sufficient processes necessary for

the timely filing of stop loss claims. ABMS employed only one employee to file all

stop loss claims, which likely numbered in the hundreds annually. This employee

had no training or prior experience in this work. Despite this lack of training or
                                          13
experience, ABMS, Johnson, and Wright did not exercise any oversight over her

work. By February 2018, ABMS was one year behind in filing stop loss spec

claims and two years behind in filing agg claims.

      Administrative Fees

      23.   ABMS’ primary source of revenue was the administrative fees

specified in the ASAs.

      24.   Defendant Wright was responsible for setting the administrative fee

amount. Beginning in November 2018, Defendant Wright set fees as low as $12

per person per month.

      25.   Upon information and belief, this administrative fee amount was far

below the industry standard and was too low to maintain ABMS’ solvency.

      26.   Defendant Johnson told Defendant Wright to increase the

administrative fee amount. However, Defendant Wright never did so.

      Unpaid Claims

      27.   ABMS’ commingling and misappropriation of employer Claims

Funds, as well as ABMS’ failure to obtain stop loss reimbursement, resulted in

unpaid claims. On April 12, 2019, Defendants consented to an agreement with the

State of South Carolina’s Department of Insurance (“SC-DOI”) after being unable

to pay a number of claims due to a lack of funds. Under this agreement, SC-DOI
                                        14
took on administrative supervision of Defendant ABMS. Defendants ABMS and

Johnson thereby relinquished their rights to the management of Participating Plan

assets. As a result, there are currently no ERISA fiduciaries in place to administer

the Participating Plans and pay claims. SC-DOI has asked that the Secretary take

the necessary action to have an independent fiduciary appointed for the

Participating Plans.

      28.    As of April 25, 2019, ABMS held total assets of $325,890.08,

currently in the custody of SC-DOI. As of October 15, 2019, the Participating

Plans had a total of $7,603,743.90 in unpaid claims.

      29.    As a result of ABMS’ mismanagement and inability to pay medical

claims, participants and beneficiaries of the Participating Plans, who were left with

more than $7,000,000 in unpaid claims, are experiencing continuing and escalating

harms, including:

             a. A number of participants have been subjected to collections

                actions stemming from unpaid medical bills that should have been

                paid by ABMS. Among other harms, these collections actions

                negatively impacted participants’ credit. For example, one

                participant was sent to collections over a medical claim that ABMS

                should have but did not pay. According to the participant, this
                                         15
           collections action adversely affected this individual’s personal

           credit, which he had carefully maintained in “spotless” condition

           for more than 40 years.

      b. Many other participants are being subjected to persistent and

           harassing threats of imminent collections actions as a result of

           ABMS’ failure to pay their medical claims. Some participants have

           been forced to take drastic action, at considerable cost or harm to

           themselves, just to temporarily delay these proceedings. For

           example, as of September 27, 2019, another participant had been

           forced to make payments from his personal funds to reduce

           medical claims, which should have been paid by ABMS, in an

           effort to avoid collections.

                                Violations

30.   Defendants violated the provisions of ERISA, as follows:

      a.      By commingling employee contributions in a single account

with employer contributions, stop loss insurance premiums, and

administrative fees, using employee contributions interchangeably with

these other funds, using assets of the Participating Plans for purposes other

than paying claims, and failing to appoint a trustee to oversee employee
                                     16
contributions, as described above, Defendants ABMS, Johnson, and Wright,

as fiduciaries to the Participating Plans, failed to hold the assets of an

employee benefit plan in trust by one or more trustee, in violation of ERISA

Section 403(a), 29 U.S.C. § 1103(a);

      b.      By allowing assets of the Participating Plans’ Claims Funds to

be used for purposes other than paying claims and paying the claims of some

employers’ participants with Claims Funds belonging to others, as described

above, Defendants ABMS and Johnson, as fiduciaries to the Participating

Plans, failed to ensure that the assets of the Participating Plans were held for

the exclusive purposes of providing benefits to participants in those plans

and their beneficiaries and defraying reasonable expenses of administering

the Participating Plans, in violation of ERISA Section 403(c)(1), 29 U.S.C. §

1103(c)(1);

      c.      By using assets of the Participating Plans for purposes other

than paying claims, paying the claims of some employers’ participants with

Claims Funds belonging to other employers, and by failing to obtain stop

loss insurance reimbursement, as described above, Defendants ABMS,

Johnson, and Wright, as fiduciaries to the Participating Plans, failed to

discharge their duties with respect to the Participating Plans solely in the
                                    17
interest of the participants and beneficiaries and for the exclusive purpose of

providing benefits to participants and their beneficiaries and defraying

reasonable expenses of administering the Participating Plans, in violation of

ERISA Section 404(a)(1)(A), 29 U.S.C. § 1104(a)(1)(A);

      d.     By using assets of the Participating Plans for purposes other

than paying claims, paying the claims of some employers’ participants with

Claims Funds belonging to other employers, failing to maintain adequate

records of the Participating Plans, and failing to obtain stop loss insurance

reimbursement, as described above, Defendants ABMS, Johnson, and

Wright, as fiduciaries to the Participating Plans, failed to discharge their

duties with respect to the Participating Plans solely in the interest of the

participants and beneficiaries and with the care, skill, prudence, and

diligence under the circumstances then prevailing that a prudent person

acting in a like capacity and familiar with such matters would use in the

conduct of an enterprise of a like character and with like aims, in violation of

ERISA Section 404(a)(1)(B), 29 U.S.C. § 1104(a)(1)(B);

      e.     By commingling funds, failing to pay claims, and failing to file

for stop loss insurance reimbursement, as described above, Defendants

ABMS, Johnson, and Wright, as fiduciaries to the Participating Plans, failed
                                    18
to discharge their duties with respect to the Participating Plans solely in the

interest of the participants and beneficiaries and in accordance with the

documents and instruments governing the Participating Plans, in violation of

ERISA Section 404(a)(1)(D), 29 U.S.C. § 1104(a)(1)(D);

      f.     Pursuant to ERISA § 405(a)(1) through (3), 29 U.S.C. §

1105(a)(1) through (3), Defendants ABMS, Johnson, and Wright are liable

for the breaches of their co-fiduciaries because, as described above, they

knowingly participated in or concealed an act or omission, knowing that

such act or omission is a breach; they enabled the other fiduciaries to

commit a breach by breaching their own fiduciary duties under ERISA §

404(a)(1), 29 U.S.C.§ 1104(a)(1); and they had knowledge of a fiduciary

breach and did not make reasonable efforts under the circumstances to

remedy it;

      g.     By transferring assets of the Participating Plans to businesses

controlled by Johnson, using assets of the Participating Plans to pay for

ABMS’ operating expenses, and transferring assets of the Participating Plans

to a company owned by Johnson’s son, as described above, Defendants

ABMS and Johnson, as fiduciaries to the Participating Plans, caused the

Participating Plans to engage in transactions that they knew or should have
                                   19
known constituted direct transfers to, or use by or for the benefit of, parties

in interest of any assets of the Participating Plans, in violation of ERISA

Section 406(a)(1)(D), 29 U.S.C. § 1106(a)(1)(D); and

      h.      By transferring assets of the Participating Plans to businesses

controlled by Johnson, using assets of the Participating Plans to pay for

ABMS’ operating expenses, and transferring assets of the Participating Plans

to a company owned by Johnson’s son, as described above, Defendants

ABMS and Johnson, as fiduciaries to the Participating Plans, dealt with the

assets of the Participating Plans in their own interest or on behalf of a party

whose interests are adverse to the interests of the Participating Plans or their

participants or beneficiaries, in violation of ERISA Sections 406(b)(1) and

(b)(2), 29 U.S.C. §§ 1106(b)(1) and (b)(2).

      WHEREFORE, pursuant to ERISA Sections 502(a)(2) and (5), 29

U.S.C. §§ 1132(a)(2) and (5), Plaintiff prays that the Court enter an Order:

      A. Appointing an Independent Fiduciary and Plan Administrator to

           the Participating Plans, with fiduciary authority over their

           administration and management, and control over the Participating

           Plans’ assets;


                                    20
B. Order Defendants ABMS, Johnson, and Wright to provide to the

  Independent Fiduciary all documents, records, accounts, or other

  information required to administer and manage the Participating

  Plans;

C. Preliminarily and permanently removing Defendants ABMS,

  Johnson, and Wright and anyone acting on their behalf, including

  their officers, agents, employees, assigns, subsidiaries, affiliates,

  attorneys, and any other party acting in concert with them or at

  their direction, as fiduciaries, service providers, trustees, and

  administrators of the Participating Plans;

D. Preliminarily and permanently enjoining Defendants ABMS,

  Johnson, and Wright and anyone acting on their behalf, including

  their officers, agents, employees, assigns, subsidiaries, affiliates,

  attorneys, and any other party acting in concert with them or at

  their direction from acting as a fiduciary, service provider, trustee,

  or administrator to the Participating Plans;

E. Preliminarily and permanently enjoining Defendants ABMS,

  Johnson, and Wright and anyone acting on their behalf, including

  their officers, agents, employees, assigns, subsidiaries, affiliates,
                            21
  attorneys, and any other party acting in concert with them or at

  their direction from moving Participating Plan Assets, except at the

  direction of the Independent Fiduciary defined in Paragraph A;

F. Requiring Defendants ABMS, Johnson, and Wright to jointly and

  severally restore all losses caused by their fiduciary breaches to the

  Participating Plans;

G. Requiring Defendants ABMS, Johnson, and Wright to jointly and

  severally reimburse the fees and expenses of the Independent

  Fiduciary to the Participating Plans;

H. Requiring Defendants ABMS, Johnson, and Wright to disgorge to

  the Participating Plans all profits and fees and other monies earned

  in connection with their violations;

I. Permanently enjoining Defendants ABMS, Johnson, and Wright,

  and anyone acting on their behalf, including their officers, agents,

  employees, assigns, subsidiaries, affiliates, attorneys, and any other

  party acting in concert with them or at their direction, from ever

  acting as a fiduciary or service provider to any plan covered by

  Title I of ERISA and from marketing or enrolling any employers,


                           22
              professional employer organizations, or participants in any ERISA-

              covered health plan;

           J. Permanently enjoining ABMS, Johnson, and Wright from violating

              Title I of ERISA; and

           K. Granting such other relief as may be equitable, just, and proper,

              particularly including all writs relief for participants and

              beneficiaries in the Participating Plans facing debts, collections,

              and other ongoing harms from Defendants’ violations of ERISA.

ADDRESS:                                           KATE S. O’SCANNLAIN
                                                   Solicitor of Labor
Office of the Solicitor
U. S. Department of Labor                          TREMELLE I. HOWARD
61 Forsyth Street, S.W.                            Regional Solicitor
Room 7T10
Atlanta, GA 30303                                  ROBERT M. LEWIS, JR.
(404) 302-5435                                     Counsel
(404) 302-5438 (FAX)                               Georgia Bar No. 451264
walker.amy@dol.gov
lewis.robert@dol.gov                               By: /s/ Amy R. Walker
miller.daniel.p@dol.gov                               AMY R. WALKER
Atlanta Docket                                        Senior Trial Attorney
Atl.fedcourt@dol.gov                                  Georgia Bar No. 731180

                                                   DANIEL P. MILLER
                                                   Trial Attorney
                                                   Georgia Bar No. 463643

SOL Case No. 19-00480                              Attorneys for Plaintiff

                                        23
